VIEW SYSTEMS, INC.

2010 EQUITY INCENTIVE PLAN




SECTION 1

EFFECTIVE DATE AND PURPOSE



1.1

Effective Date.  This Plan shall be effective on the later of (i) the date of
its adoption by the Company’s Board of Directors, or (ii) the date of approval
by the shareholders of the Company, provided that such stockholder approval
shall be obtained within twelve (12) months before or after the date the
Company’s Board of Directors adopts the Plan.



1.2

Purpose of this Plan.  The Plan is intended to attract, motivate, and retain
employees of the Company, consultants who provide significant services to the
Company, and members of the Board of Directors of the Company who are not
employees of the Company.  The Plan is designed to further the growth and
financial success of the Company by aligning the interests of the Participants,
through the ownership of Shares and through other incentives, with the interests
of the Company’s stockholders.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:




2.1

“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 3 of the Plan.




2.2

“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.




2.3

“Award” means, individually or collectively, a grant under the Plan of Options,
Restricted Stock, or a Performance Award.




2.4

“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.




2.5

“Award Transfer Program” means any program instituted by the Committee which
would permit Participants the opportunity to transfer any outstanding Awards to
a financial institution or other person or entity approved by the Committee.




2.6

“Board” or “Board of Directors” means the Board of Directors of the Company.




2.7

“Change in Control” means the occurrence of any of the following events:




2.7.1  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;




2.7.2  The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;




2.7.3  A change in the composition of the Board occurring within a two (2)-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either





A-1







--------------------------------------------------------------------------------

(A) are Directors as of the effective date of the Plan, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or




2.7.4  The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.




2.8

“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.




2.9

“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 3 hereof.




2.10

“Common Stock” means the common stock of the Company.




2.11

“Company” means View Systems, Inc., a Nevada corporation, or any successor
thereto.




2.12

“Consultant” means any person, including an advisor, who is (i) engaged by the
Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.




2.13

“Director” means a member of the Board.




2.14

“Disability” means a permanent and total disability that renders the Participant
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.  The determination of a Participant’s Disability shall
be made by the Board based upon the advice of competent medical advisors.  




2.15

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.




2.16

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 Reference to a specific section of ERISA or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.




2.17

“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.




2.18

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




2.19

“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, and/or (ii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.





A-2







--------------------------------------------------------------------------------




2.20

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:




2.20.1  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or




2.20.2  If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable.




2.21

“Fiscal Year” means the fiscal year of the Company.




2.22

“Grant Date” means, with respect to an Award, the date that the Award was
granted.  Notice of grant will be provided to each participant within a
reasonable time after the date of such grant.




2.23

“Incentive Stock Option” means an Option to purchase Shares which is designated
as an “Incentive Stock Option” and is intended to meet the requirements of
section 422 of the Code.




2.24

“Inside Director” means a Director who is an Employee.




2.25

“Non-Discretionary Grant Program” means the non-discretionary grant program in
effect under Section 3 of the Plan, which is intended for use only by Directors
who are not Inside Directors.




2.26

“Nonqualified Stock Option” means an Option to purchase Shares which is not an
Incentive Stock Option.




2.27

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.




2.28

“Option” means a stock option granted pursuant to the Plan.




2.29

“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.




2.30

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if permitted under the terms of this Plan, such other person who holds an
outstanding Option.




2.31

“Other Stock Award” means an award based in whole or in part by reference to the
Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).




2.32

“Outside Director” means a Director who is not an Employee.




2.33

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

2.34

“Participant” means an Employee, Consultant or Director who has an outstanding
Award.




2.35

“Performance Cash Award” means an award of cash granted pursuant to the terms
and conditions of Section 6(d)(ii).








A-3







--------------------------------------------------------------------------------



2.36

“Performance Share” means an Award denominated in Shares which may be earned in
whole or in part upon attainment of performance goals or other vesting criteria
as the Administrator may determine pursuant to Section 8.




2.37

“Performance Unit” means an Award which may be earned in whole or in part upon
attainment of performance goals or other vesting criteria as the Administrator
may determine and which may be settled for cash, Shares or other securities or a
combination of the foregoing pursuant to Section 8.




2.38

“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.




2.39

“Plan” means this 2010 Equity Incentive Plan.




2.40

[This paragraph is reserved].




2.41

“Restricted Stock” means Shares issued pursuant to a Restricted Stock Award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.




2.42

“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7.2.




2.43

“Restricted Stock Award Agreement” means a written agreement between the Company
and a holder of a Restricted Stock Award evidencing the terms and conditions of
a Restricted Stock Award grant. Each Restricted Stock Award Agreement shall be
subject to the terms and conditions of the Plan.




2.44

[This paragraph is reserved].




2.45

“Retirement” means (a) in the case of an Employee, a Termination of Service by
reason of the Employee’s retirement on or after attaining age 65.




2.46

“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.




2.47

“Section 16(b)” means Section 16(b) of the Exchange Act.




2.48

“Securities Act” means the Securities Act of 1933, as amended.




2.49

“Service Provider” means an Employee, Director or Consultant.




2.50

“Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.




2.51

[This paragraph is reserved].




2.52

[This paragraph is reserved].




2.53

“Stock Award” means any right to receive Common Stock granted under the Plan,
including an Incentive Stock Option, a Non-Statutory Stock Option, a Restricted
Stock Award, a Performance Stock Award or any Other Stock Award.




2.54

“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.








A-4







--------------------------------------------------------------------------------



2.55

“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.




2.56

“Termination of Service” means (a) in the case of an Employee, a cessation of
the employee-employer relationship between an employee and the Company for any
reason, (b) in the case of a Director, a cessation of service as a member of the
Board of Directors of the Company for any reason, but excluding in all cases any
such cessation where there is a simultaneous reengagement of individual by the
Company; and (c) in the case of a Consultant, a cessation of service to the
Company for any reason.




SECTION 3

ADMINISTRATION




3.1

Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in Section 3.3.




3.2

Powers of Board. Except with respect to the Non-Discretionary Grant Program, the
Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:




3.2.1  To determine from time to time (A) which of the persons eligible under
the Plan shall be granted Awards; (B) when and how each Award shall be granted,
including the length of an award period (not less than one year and not more
than ten years); (C) what type or combination of types of Award shall be
granted; (D) the provisions of each Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award; and (E) the number of shares of Common
Stock with respect to which a Stock Award shall be granted to each such person.




3.2.2  To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.




3.2.3  To settle all controversies regarding the Plan and Awards granted under
it.




3.2.4  To accelerate the time at which a Stock Award may first be exercised or
the time during which an Award or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Award stating the time at which
it may first be exercised or the time during which it will vest.




3.2.5  To suspend or terminate the Plan at any time. Suspension or termination
of the Plan shall not impair rights and obligations under any Stock Award
granted while the Plan is in effect except with the written consent of the
affected Participant.




3.2.6  To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under Section 409A of the Code and/or to
bring the Plan or Stock Awards granted under the Plan into compliance therewith,
subject to the limitations, if any, of applicable law. However, except as
provided in Section 11.1 relating to Changes in Capitalization, stockholder
approval shall be required for any amendment of the Plan that either (i)
materially increases the number of shares of Common Stock available for issuance
under the Plan, (ii) materially expands the class of individuals eligible to
receive Awards under the Plan, (iii) materially increases the benefits accruing
to Participants under the Plan or materially reduces the price at which shares
of Common Stock may be issued or purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of Awards available for
issuance under the Plan, but only to the extent required by applicable law or
listing requirements. Except as provided in Section 3.2.8, rights under any
Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
affected Participant, and (ii) such Participant consents in writing.








A-5







--------------------------------------------------------------------------------

3.2.7  To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (i) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (ii) Section 422 of the
Code regarding Incentive Stock Options or (iii) Rule 16b-3.




3.2.8  To amend the terms of any one or more Awards or stock awards granted
under the Plan, including, but not limited to, amendments to provide terms more
favorable than previously provided in the Award Agreement, subject to any
specified limits in the Plan that are not subject to Board discretion; provided
however, that, the rights under any Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the affected
Participant, and (ii) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, the Board may
amend the terms of any one or more Awards without the affected Participant’s
consent if necessary to maintain the qualified status of the Award as an
Incentive Stock Option or to bring the Award into compliance with Code Section
409A and the related guidance thereunder.




3.2.9  

Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan or Awards.




3.2.10  To adopt such procedures and sub-plans as are necessary or appropriate
to permit participation in the Plan by Employees, Directors or Consultants who
are foreign nationals or employed outside the United States.




3.2.11  To effect, at any time and from time to time, with the consent of any
adversely affected Optionholder, (1) the reduction of the exercise price of any
outstanding Option under the Plan, (2) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (A) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (B) a Restricted Stock Award
(including a stock bonus), (C) an Other Stock Award, (D) cash and/or (E) other
valuable consideration (as determined by the Board, in its sole discretion), or
(3) any other action that is treated as a re-pricing under generally accepted
accounting principles.




3.3 

Delegation to Committee.




3.3.1  General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. However, the Board may not delegate
administration of the Non-Discretionary Grant Program. If administration of the
Plan is delegated to a Committee, the Committee shall have, in connection with
the administration of the Plan, the powers theretofore possessed by the Board
that have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.




3.3.2  Section 162(m) and Rule 16b-3 Compliance. In the sole discretion of the
Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (A) delegate to a Committee of
Directors who need not be Outside Directors the authority to grant Awards to
eligible persons who are either (I) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Stock Award, or (II) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code, or (B) delegate to a Committee
of Directors who need not be Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.




3.4

Delegation to an Officer. The Board may delegate to one or more Officers the
authority to do one or both of the following: (i) designate Employees who are
not Officers to be recipients of Options (and, to the extent permitted by





A-6







--------------------------------------------------------------------------------

Nevada law, other Stock Awards) and the terms thereof, and (ii) determine the
number of shares of Common Stock to be subject to such Stock Awards granted to
such Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself.




3.5

Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.




3.6

Administration of Non-Discretionary Grant Program. The Board shall have the
power, subject to and within the limitations of, the express provisions of the
Non-Discretionary Grant Program:




3.6.1  To determine the provisions of each Stock Award to the extent not
specified in the Non-Discretionary Grant Program.




3.6.2  To construe and interpret the Non-Discretionary Grant Program and the
Stock Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Non-Discretionary Grant
Program or in any Stock Award Agreement, in a manner and to the extent it shall
deem necessary or expedient to make the Non-Discretionary Grant Program fully
effective.




3.6.3  To amend the Non-Discretionary Grant Program or a Stock Award thereunder
as provided in Section 3.6.




3.6.4  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Non-Discretionary Grant
Program.

SECTION 4

SHARES SUBJECT TO THIS PLAN




4.1

Number of Shares. Subject to adjustment as provided in Section 4.3, fifty
million (50,000,000) Shares shall be available for award under the Plan.  Shares
granted under this Plan may be either authorized but unissued Shares or treasury
Shares, or any combination thereof.




4.2

Lapsed Awards. If an Award is canceled, terminates, expires or lapses for any
reason, any Shares subject to such Award shall be available for award to other
Participants.







4.3

Adjustments in Awards and Authorized Shares.  In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, stock split, share combination, or other change in the corporate
structure of the Company affecting the Shares, the Board shall adjust the number
and class of Shares which may be delivered under this Plan, the number, class
and price of Shares subject to outstanding Awards, and the numerical limits of
Sections 4.1, 6.1, and 7.1 in such manner as the Board shall determine to be
advisable or appropriate to prevent the dilution or diminution of such Awards.  




4.4

Repurchase Option.  The Board may include in the terms of any Award Agreement
that the Company shall have the option to repurchase Shares of any Participant
acquired pursuant to any Award granted under the Plan upon the Termination of
Service of such Participant upon such terms as the Board shall state in the
Award.




4.5

Buy-Out Provision.  The Board may at any time offer on behalf of the Company to
buy out, for a payment in cash or Shares, an Award previously granted, based on
such terms and conditions as the Board shall establish and communicate to the
Participants at the time such offer is made.




4.6

Restrictions on Share Transferability.  The Board may impose such restrictions
on any Shares acquired pursuant to the exercise of an Award as it may deem
advisable or appropriate, including, but not limited to, restrictions





A-7







--------------------------------------------------------------------------------

related to applicable Federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, and
any blue sky or state securities laws.




SECTION 5

ELIGIBLITY







5.1

Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a parent corporation or subsidiary
corporation (as such terms are defined in Code Sections 424(e) and (f)). Stock
Awards other than Incentive Stock Options may be granted to Employees, Directors
and Consultants.




5.2

Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.




5.3

Consultants. A Consultant shall be eligible for the grant of a Stock Award only
if, at the time of grant, a Form S-8 Registration Statement under the Securities
Act (“Form S-8”) is available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, because the Consultant is a
natural person, or because of any other rule governing the use of Form S-8.
 Notwithstanding the foregoing, Awards made to Consultants under the Plan prior
to the Company’s eligibility to register shares on Form S-8 are permissible and
subject to the terms and conditions of the Plan if, at the time such Award was
granted, both the offer and the sale of shares pursuant to such Award were
exempt from registration under Rule 701 of the Securities Act.




SECTION 6

STOCK OPTIONS




6.1

Grant of Options.  Subject to the terms and provisions of this Plan, Options may
be granted to Participants at any time and from time to time as determined by
the Board.  The Board shall determine the number of Shares subject to each
Option; provided, however, that during any Fiscal Year, no Participant shall be
granted Options covering more than 150,000 Shares; and provided, further, any
Options or other equity awards from predecessors or acquired businesses shall
not be included for purposes of calculating the limitation during any Fiscal
Year.  The Board may grant Incentive Stock Options, Nonqualified Stock Options,
or any combination thereof.




6.2

Award Agreement.  Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the Option
and such other terms and conditions as the Board shall determine.  The Award
Agreement also shall specify whether the Option is intended to be an Incentive
Stock Option or a Nonqualified Stock Option.




6.3

Exercise Price.  The Exercise Price for each Option shall be determined by the
Board and shall be provided in each Award Agreement. The exercise price shall
not be less than the market price of one share of common stock on the date that
the Option is granted.




6.3.1  Nonqualified Stock Options.  In the case of a Nonqualified Stock Option,
the Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date.




6.3.2  Incentive Stock Options.  In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of a Share on
the Grant Date.








A-8







--------------------------------------------------------------------------------



6.3.3

Substitute Options.  Notwithstanding the provisions of Sections 6.3.1 and 6.3.2,
in the event that the Company consummates a transaction described in section
424(a) of the Code, persons who become Participants on account of such
transaction may be granted Options in substitution for options granted by such
former employer or recipient of services.  If such substitute Options are
granted, the Board, consistent with section 424(a) of the Code, may determine
that such substitute Options shall have an exercise price less than one hundred
(100%) of the Fair Market Value of the Shares on the Grant Date.




6.4

Expiration of Options.




6.4.1  Expiration Dates.  Except as provided in Section 6.7.3 regarding
Incentive Stock Options, each Option shall terminate upon the earlier of the
first to occur of the following events:

(a)

The date(s) for termination of the Option set forth in the Award Agreement;

(b)

The date determined under Section 6.8 regarding Termination of Service; or

(c)

The expiration of ten (10) years from the Grant Date.

6.4.2  Board Discretion.  Subject to the limits of Section 6.4.1, the Board
shall provide in each Award Agreement when each Option expires and becomes
unexercisable.  Notwithstanding the foregoing, the maximum term of the Option
may not be extended after an Option is granted.




6.5

Exercise of Options.  Options granted under this Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Board shall
determine.  After an Option is granted, the Board may accelerate the
exercisability of the Option.  If the Board provides that any Option is
exercisable only in installments, the Board may at any time waive such
installment exercise provisions, in whole or in part, based on such factors as
the Board may determine.




6.6

Payment.  Options shall be exercised by the Participant’s delivery of a written
notice of exercise to the Board (or its designee), setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares.  Upon the exercise of any Option, the Exercise Price
shall be payable to the Company in full in cash or its equivalent.  The Board
also may permit exercise (a) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Exercise
Price, or (b) by any other means which the Board determines (i) to provide legal
consideration for the Shares, and (ii) to be consistent with the purposes of
this Plan.  As soon as practicable after receipt of a written notification of
exercise and full payment for the Shares purchased, the Company shall deliver to
the Participant, Share certificates (which may be in book entry form)
representing such Shares.




6.7

Certain Additional Provisions for Incentive Stock Options.




6.7.1  Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonqualified Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).




6.7.2  Company and Subsidiaries Only.  Incentive Stock Options may be granted
only to persons who are Employees of the Company or a Subsidiary on the Grant
Date.




6.7.3  Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Option may not
be exercised after the expiration of five (5) years from the Grant Date.




6.8

Termination of Service.








A-9







--------------------------------------------------------------------------------

6.8.1  Termination for Cause.  An Option may not be exercised in the event a
Participant’s Termination of Service is for cause.




6.8.2

Termination Due To Disability, or Retirement. Unless otherwise specifically
provided in the Award Agreement, an Option may not be exercised more than one
(1) year after a Participant’s Termination of Service due to Disability, or
Retirement.  Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan. If
after termination the Participant does not exercise his or her Option within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.




6.8.3

Termination Due To Death.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.




6.8.4

Termination For Other Reasons.  Unless otherwise specifically provided in the
Award Agreement, an Option may not be exercised more than ninety (90) days after
a Participant’s Termination of Service for any reason other than described in
Section 6.8.2 or 6.8.3.  




6.9

Restriction on Option Transfer.  No Nonqualified Stock Option or Incentive Stock
Option may be transferred, gifted, bequeathed, pledged, assigned, or otherwise
alienated or hypothecated, voluntarily or involuntarily without the prior
written consent of the Board, except that the Board may permit a transfer, upon
the Participant’s death, to beneficiaries designated by the Participant as
provided in Section 13.14.




SECTION 7

RESTRICTED STOCK




7.1  

Grant of Restricted Stock. Subject to the terms and provisions of this Plan, the
Board, at any time and from time to time, may grant Shares of Restricted Stock
to Participants in such amounts as the Board shall determine.  The Board shall
determine the number of Shares to be granted to each Participant; provided,
however, no Participant shall receive more than 100,000 Shares of Restricted
Stock during any Fiscal Year.




7.2

The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical, provided, however, that each Restricted Stock
Award Agreement shall include (through incorporation of provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:




7.2.1  Consideration. A Restricted Stock Award may be awarded in consideration
for (A) past or future services actually or to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.




7.2.2  Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.








A-10







--------------------------------------------------------------------------------

7.2.3  Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.




7.3

Transferability. Rights to acquire shares of Common Stock under the Restricted
Stock Award Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board shall determine in its sole discretion, so long as Common Stock
awarded under the Restricted Stock Award Agreement remains subject to the terms
of the Restricted Stock Award Agreement.




7.4

Other Restrictions.  The Board may impose such other restrictions on Shares of
Restricted Stock as it may deem advisable or appropriate in accordance with this
Section 7.4.




7.4.1

General Restrictions.  The Board may set restrictions based upon (a) the
achievement of specific performance objectives (Company-wide, divisional or
individual), (b) applicable Federal or state securities laws, or (c) any other
basis determined by the Board.




7.4.2

Legend on Certificates.  The Board may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions. For example,
the Board may determine that some or all certificates representing Shares of
Restricted Stock shall bear the following legend:




“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE COMPANY’S EQUITY
INCENTIVE PLAN, AND IN A RESTRICTED STOCK AWARD AGREEMENT.  A COPY OF THIS PLAN
AND SUCH RESTRICTED STOCK AWARD AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF
THE COMPANY.”




7.5

Removal of Restrictions.  Shares of Restricted Stock covered by each Restricted
Stock grant made under this Plan shall be released from escrow as soon as
practicable after the end of the applicable Period of Restriction.  The Board
may accelerate the time at which any restrictions shall lapse and remove any
restrictions.   After the end of the applicable Period of Restriction, the
Participant shall be entitled to have any legend or legends under Section 7.4.2
removed from his or her Share certificate, and the Shares shall be freely
transferable by the Participant.




7.6

Voting Rights.  During the Period of Restriction, Participants holding Shares of
Restricted Stock granted hereunder may not exercise any voting rights with
respect to those Shares, unless the applicable Award Agreement provides
otherwise.




7.7

Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the applicable Award Agreement.  If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.




7.8

Return of Restricted Stock to Company.  On the date set forth in the applicable
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and thereafter shall be available for grant under
this Plan.




7.9

[This paragraph is reserved].




7.10

[This paragraph is reserved].








A-11







--------------------------------------------------------------------------------




SECTION 8

PERFORMANCE UNITS AND PERFORMANCE SHARES




8.1

Grant of Performance Units/Shares. Performance Units and Performance Shares may
be granted to Service Providers at any time and from time to time, as will be
determined by the Administrator, in its sole discretion. The Administrator will
have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.




8.2

Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.




8.3

Performance Objectives and Other Terms. The Administrator will set performance
objectives or other vesting provisions (including, without limitation, continued
status as a Service Provider) in its discretion which, depending on the extent
to which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Service Providers. The time period
during which the performance objectives or other vesting provisions must be met
will be called the “Performance Period.” Each Award of Performance Units/Shares
will be evidenced by an Award Agreement that will specify the Performance
Period, and such other terms and conditions as the Administrator, in its sole
discretion, will determine. The Administrator may set performance objectives
based upon the achievement of Company-wide, divisional, or individual goals,
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.




8.4

Earning of Performance Units/Shares. After the applicable Performance Period has
ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.




8.5

Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.




8.6

Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.




SECTION 9

LEAVES OF ABSENCE/TRANSFER BETWEEN LOCATIONS




Unless the Administrator provides otherwise, vesting of Awards granted hereunder
will be suspended during any unpaid leave of absence. A Service Provider will
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, or any Subsidiary. For purposes of Incentive Stock Options,
no such leave may exceed ninety (90) days, unless reemployment upon expiration
of such leave is guaranteed by statute or contract. If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
then three (3) months following the ninety-first (91st) day of such leave any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonqualified
Stock Option.





A-12







--------------------------------------------------------------------------------




SECTION 10

TRANSFERABILITY OF AWARDS




10.1

General. Unless determined otherwise by the Administrator, an Award may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Participant, only by the Participant. If
the Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate.




10.2

Award Transfer Program. Notwithstanding any contrary provision of the Plan, the
Administrator shall have all discretion and authority to determine and implement
the terms and conditions of any Award Transfer Program instituted pursuant to
this Section 10 and shall have the authority to amend the terms of any Award
participating, or otherwise eligible to participate in, the Award Transfer
Program, including (but not limited to) the authority to (i) amend (including to
extend) the expiration date, post-termination exercise period and/or forfeiture
conditions of any such Award, (ii) amend or remove any provisions of the Award
relating to the Award holder’s continued service to the Company, (iii) amend the
permissible payment methods with respect to the exercise or purchase of any such
Award, (iv) amend the adjustments to be implemented in the event of changes in
the capitalization and other similar events with respect to such Award, and (v)
make such other changes to the terms of such Award as the Administrator deems
necessary or appropriate in its sole discretion.




SECTION 11

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; DISSOLUTION OR LIQUIDATION; MERGER
OR CHANGE IN CONTROL




11.1

Changes in Capitalization. Subject to any required action by the stockholders of
the Company, the number of shares of Common Stock which has been authorized for
issuance under the Plan, including Shares as to which no Award have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award and including the annual increase provided for in Section 3, the
number of shares of Common Stock covered by each outstanding Award and/or the
price per share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for any dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Shares or other
securities of the Company, or other change in the corporate structure of the
Company affecting the Shares occurs in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan. Such adjustment shall be made by the Administrator, whose determination in
that respect shall be final, binding and conclusive. Notwithstanding the
preceding, the number of Shares subject to any Award always shall be a whole
number. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.




11.2

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.




11.3

Merger or Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.




In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock will lapse, and all performance goals or other vesting criteria will be
deemed achieved at one hundred percent (100%) of target levels and





A-13







--------------------------------------------------------------------------------

all other terms and conditions met. In addition, if an Option is not assumed or
substituted in the event of a Change in Control, the Administrator will notify
the Participant in writing or electronically that the Option will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option will terminate upon the expiration of such period.




For the purposes of this subsection, an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or upon the payout of a Performance Unit or
Performance Share, for each Share subject to such Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the Change in
Control.




Notwithstanding anything in this Section 11.3 to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.




11.4

Outside Director Awards. With respect to Awards granted to an Outside Director
that are assumed or substituted for, if on the date of or following such
assumption or substitution the Participant’s status as a Director or a director
of the successor corporation, as applicable, is terminated other than upon a
voluntary resignation by the Participant (unless such resignation is at the
request of the acquirer), then the Participant will fully vest in and have the
right to exercise Options as to all of the Shares underlying such Award,
including those Shares which would not otherwise be vested or exercisable, all
restrictions on Restricted Stock will lapse, and, with respect to Performance
Units and Performance Shares, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met.




SECTION 12

TAX WITHHOLDING




12.1

Withholding Requirements. Prior to the delivery of any Shares or cash pursuant
to an Award (or exercise thereof), the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).




12.2

Withholding Arrangements. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part (without
limitation), by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares, or (c) delivering to the Company Shares then owned
by the Participant having a Fair Market Value equal to the amount required to be
withheld.  The amount of the withholding requirement shall be deemed to include
any amount that the Board agrees may be withheld at the time any such election
is made, not to exceed the amount determined by using the maximum federal, state
or local marginal income tax rates applicable to the Participant with respect to
the Award on the date that the amount of tax to be withheld is to be determined.
 The Fair Market Value of the Shares to be withheld or delivered shall be
determined as of the date that the taxes are required to be withheld.





A-14







--------------------------------------------------------------------------------




SECTION 13

MISCELLANEOUS




13.1

Term of Plan. Subject to Section 21 of the Plan, the Plan will become effective
upon its adoption by the Board. It will continue in effect for a term of ten
(10) years from the date adopted by the Board, unless terminated earlier under
Section 14 of the Plan.




13.2

No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or in connection with any
Award granted pursuant to the Plan shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or shall affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.




13.3

Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares of
Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.




13.4

Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.




13.5

Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has exercised the
Stock Award pursuant to its terms and the Participant shall not be deemed to be
a stockholder of record until the issuance of the Common Stock pursuant to such
exercise has been entered into the books and records of the Company.




13.6

Investment Assurances. The Company may require a Participant, as a condition of
exercising or acquiring Common Stock under any Stock Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (x) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or (y)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.




13.7

Electronic Delivery. Any reference herein to a “written” agreement or document
shall include any agreement or document delivered electronically or posted on
the Company’s intranet.




13.8

Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of





A-15







--------------------------------------------------------------------------------

the Code, the Board may provide for distributions while a Participant is still
an employee. The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.




13.9

Compliance with Section 409A. To the extent that the Board determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences described in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued or amended after the
Effective Date. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date the Board determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the Effective Date), the Board may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (1) exempt
the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (2) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance.




13.10

Participation.  No Participant shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award.




13.11

Indemnification.  Each person who is or shall have been a member of the Board
shall be indemnified and held harmless by the Company against and from (a) any
loss, cost, liability or expense (including attorneys’ fees) that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under this Plan or any Award Agreement, and (b) from any and all amounts paid by
him or her in settlement thereof, with the Company’s prior written approval, or
paid by him or her in satisfaction of any judgment in any such claim, action,
suit or proceeding against him or her; provided, however, that he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, by contract, as a matter of law
or otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.




13.12

Successors. All obligations of the Company under this Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.




13.13

Beneficiary Designations.  If permitted by the Board, a Participant under this
Plan may name a beneficiary or beneficiaries to whom any vested but unpaid Award
shall be paid in the event of the Participant’s death.  Each such designation
shall revoke all prior designations by the Participant and shall be effective
only if given in a form and manner acceptable to the Board.  In the absence of
any such designation, any vested benefits remaining unpaid at the Participant’s
death shall be paid to the Participant’s estate and, subject to the terms of
this Plan and of the applicable Award Agreement, any unexercised vested Award
may be exercised by the administrator or executor of the Participant’s estate.





A-16







--------------------------------------------------------------------------------




SECTION 14

AMENDMENT AND TERMINATION OF THE PLAN




14.1

Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.




14.2

Stockholder Approval. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.




14.3

Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination, except however, that no Award may be
granted during any period of suspension or after termination of this Plan.

 

SECTION 15

CONDITIONS UPON ISSUANCE OF SHARES




15.1

Legal Compliance. Shares will not be issued pursuant to the exercise of an Award
unless the exercise of such Award and the issuance and delivery of such Shares
will comply with all Applicable Laws and will be further subject to the approval
of counsel for the Company with respect to such compliance. In the event Shares
are issuable to counsel for the Company, legal compliance for such transaction
shall be effected by the Company’s Chairperson of the Board.




15.2

Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.




SECTION 16

STOCKHOLDER APPROVAL




The Plan will be subject to approval by the stockholders of the Company within
twelve (12) months after the date the Plan is adopted by the Board. Such
stockholder approval will be obtained in the manner and to the degree required
under Applicable Laws.




SECTION 17

COVENANTS OF THE COMPANY




17.1

Availability of Shares. During the terms of the Stock Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Stock Awards.




17.2

Inability to Obtain Authority. The inability of the Company, after reasonable
efforts, to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, will relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority will not have been obtained; provided however, that
this undertaking shall not require the Company to register under the Securities
Act the Plan, any Stock Award, or any Common Stock issued or issuable pursuant
to any such Stock Award.




17.3

No Obligation to Notify. The Company shall have no duty or obligation to any
holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize





A-17







--------------------------------------------------------------------------------

the tax consequences of a Stock Award to the holder of such Stock Award.




SECTION 18

LEGAL CONSTRUCTION




19.1

Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.




19.2

Severability.  In the event any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.




19.3

Requirements of Law.  The grant of Awards and the issuance of Shares under this
Plan shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required from time to time.




19.4

Securities Law Compliance.  To the extent any provision of this Plan, Award
Agreement or action by the Board fails to comply with any applicable federal or
state securities law, it shall be deemed null and void, to the extent permitted
by law and deemed advisable or appropriate by the Board.




19.5

 Governing Law.  This Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Nevada (excluding its
conflict of laws provisions).




19.6

Integration.  All of the terms of this Plan are included and fully integrated
within this document.







END OF DOCUMENT





A-18







--------------------------------------------------------------------------------

INCENTIVE STOCK OPTION AGREEMENT

OF

VIEW SYSTEMS, INC.

(A Nevada Corporation)




This INCENTIVE STOCK OPTION AGREEMENT (“Option Agreement”) is entered into as of
____________, 2010 (the “Grant Date”), by and between View Systems, Inc., a
Nevada corporation (the “Company”), and ___________________ (the “Participant”).

The Company and Participant agree as follows:




1.

Grant of Option. Participant is hereby granted an Incentive Stock Option, within
the meaning of Section 422 of the Code (the “Option”), to purchase Common Stock
of the Company pursuant to the View Systems, Inc. 2010 Equity Incentive Plan
(the “Plan”). The Option and this Option Agreement are subject to and shall be
construed in accordance with the terms and conditions of the Plan, as now or
hereinafter in effect. Any terms which are used in this Option Agreement without
being defined and which are defined in the Plan shall have the meaning specified
in the Plan. This Option may only be granted to persons who are Employees of the
Company or a Subsidiary on the Grant Date.




2.

Date of Grant. The date of the grant of the Option is the date set forth above,
the date of the action by the Board of Directors or its Committee which
administers the Plan (the “Board”) in granting the same.  




3.

 Number and Price of Shares. The Option entitles the Participant to purchase
_________ shares of the Company’s common stock, $0.001 par value per share (the
“Option Shares”), at a price of $______ per share (the “Option Price”).  The
exercise price shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date.




4.

Exercise of Option.




(a)

Vesting.  25 percent (25%) of the Option Shares (rounded down to the nearest
whole number of shares) shall vest on first anniversary of the Grant Date; and
the remaining Option Shares shall vest ratably (rounded down to the nearest
whole number of shares), as of the last day of each calendar month, over the
next 36-month period.




(b)

After an Option is granted, the Board may accelerate the exercisability of the
Option. If the Board provides that any Option is exercisable only in
installments, the Board may at any time waive such installment exercise
provisions, in whole or in part, based on such factors as the Board may
determine.




(c)

In all events, vesting under this Section shall cease upon termination of
Participant’s service with the Company for any reason.  Termination of Service
as defined in the Plan means (a) in the case of an Employee, a cessation of the
employee-employer relationship between an employee and the Company for any
reason, and (b) in the case of a Director or Consultant, a cessation of service
as a member of the Board for any reason; but excluding in all cases any such
cessation where there is a simultaneous reengagement of individual by the
Company.  




(d)

Time of Exercise.  No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
class of stock of the Company or any of its Subsidiaries, the Option may not be
exercised after expiration of five (5) years from the Grant Date.




If the Participant does not pertain to the provision 4(d) above, then the
Participant may exercise the right to purchase vested Option Shares at any time,
in whole or in part, on or before the earlier of:




(i)

Twelve (12) months following the Participant’s Termination of Service due to
death or Disability; or








A-19







--------------------------------------------------------------------------------



(ii)

Ninety (90) days following the Participant’s Termination of Service for a reason
other than death or Disability; or




(iii)

The tenth (10th) anniversary of the Grant Date.




In the event the Participant fails to exercise his right to acquire vested
Option Shares within the foregoing timeframe, all rights of the Participant with
respect to such Option Shares shall terminate.




(e)

Change of Control.  Notwithstanding any provision in this Option Agreement or
the Plan to the contrary, a Change in Control shall not accelerate vesting with
respect to the Participant’s outstanding Option Shares.




5.

Notice of Exercise.  The Participant, or the person or persons having the right
to exercise the Option upon the death or Disability of the Participant, shall
exercise the Option by delivering to the Company written notice specifying the
number of Option Shares which the Participant elects to purchase, together with
either (i) cash, (ii) cancellation of any indebtedness owed by the Company to
the Participant, or (iii) any combination of the above, the sum of which equals
the total price to be paid upon the exercise of the Option, and the common stock
purchased shall thereupon be promptly delivered.  The Participant will not be
deemed to be a holder of any shares, pursuant to the exercise of the Option,
until the date of issuance to the Participant of a stock certificate, for such
shares, and until the shares are paid in full.




6.

Limited Transferability of Option. This Option may not be transferred, gifted,
bequeathed, pledged, assigned, or otherwise alienated or hypothecated,
voluntarily or involuntarily, except that the Board may permit a transfer, upon
the Participant’s death, to beneficiaries designated by the Participant as
provided in Sections 13.14 and 6.8.3 of the Plan. The Board may also permit a
limited transfer due to disability, or retirement as provided in Section 6.8.2
of the Plan.




7.

Forfeiture of Option and Option Proceeds. Notwithstanding anything to the
contrary in this Option Agreement, if the Participant incurs a Termination of
Service for Cause (as defined below), then the following events of “Forfeiture”
shall occur:




(a)

The Participant’s unexercised Options, irrespective of whether or not
exercisable or vested, shall immediately terminate; and




(b)

The Company, in its sole discretion, shall have the right to acquire from the
Participant all or any portion of the Option Shares previously issued to the
Participant for cash in an amount equal to Option Price paid by the Participant
with respect to such shares, without interest.  The Company may exercise its
right under this subparagraph by giving written notice thereof to the
Participant not more than one year after the event giving rise to such
Forfeiture, with such notice including the number of Option Shares to be
acquired by the Company, the closing date of such acquisition (which shall not
be more than thirty (30) days after the date of such notice), and the purchase
price of such Option Shares.




For the purposes of this Option Agreement, Termination of Service for “Cause”
shall occur if the Board reasonably and in good faith determines that the
Participant (i) has committed a significant act of dishonesty, deceit or breach
of duty in the performance of the Participant’s duties for the Company or a
Subsidiary, including but not limited to, fraud, dishonesty, embezzlement,
failure of the Participant to follow the directions of the Board or the officers
and supervisors of the Company, or any willful or negligent misconduct; (ii) is
convicted of, or files a guilty plea or plea of nolo contendere to any felony,
misdemeanor involving moral turpitude, or crime or offense involving dishonesty
with respect to the Company; or (iii) has failed to comply with the covenants
contained in the Plan or any other restrictive covenants that may apply with
respect to the Participant.




This Section 7 shall survive termination of this Option Agreement. The
Participant acknowledges and agrees that the restrictions contained in this
Section 7 are necessary for the protection of the business and goodwill of the
Company and are considered by the Participant to be reasonable for such purpose.
 The Participant agrees that any breach of this Section 7 will result in
substantial and irrevocable damage to the Company and therefore, in the event of





A-20







--------------------------------------------------------------------------------

any such breach, in addition to the consequences set forth in the first
paragraph of this Section 7 and such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.




8.

Notices.  Any notice required or permitted under this Option Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Participant or
the Company.




9.

Withholding of Taxes.  As a condition to the issuance of the Option Shares, the
Participant shall (a) remit to the Company at the time of any exercise of the
Option any taxes required to be withheld by the Company under federal, state or
local laws as a result of the exercise of the Option; or (b) instruct the
Company to withhold in accordance with applicable law from any compensation
payable to the Participant the taxes required to be held by the Company under
federal, state or local laws as a result of the exercise of the Option; or (c)
make other arrangements acceptable to the Board in its discretion. The Company
may in its sole and absolute discretion withhold a portion of the Option Shares
that otherwise would be issued to the Participant upon exercise of the Option in
order to satisfy tax withholding requirements, or it may in its sole and
absolute discretion permit Participant to tender Option Shares previously
acquired in order to satisfy such requirements.  The determination of the amount
of any such withholding and the satisfaction of this condition shall be made by
the Company in its sole discretion.




10.

Disposition of Option Shares.  As a condition of issuing the Option Shares
hereunder, the Participant agrees that unless otherwise determined by the
Administrator, a Participant may not sell, make any short sale of, grant any
option for the purchase of, or otherwise dispose of any Option Shares issued
pursuant to this Option Agreement other than by will or by the laws of descent
or distribution, and, during the lifetime of the Participant, may be exercised
only by the Participant.




11.

Restrictions on Transfer and Right of First Refusal.  In the event that the
Participant incurs a Termination of Service for any reason, the Company shall
have the right to acquire from the Participant all or a portion of such Option
Shares for cash in an amount equal to the Fair Market Value of the Option Shares
by giving written notice thereof to the Participant not more than 3 months after
such termination (or if later, one year after the last date that any outstanding
Option awarded under this Option Agreement may be exercised by the Participant
following such termination), such notice to include the number of Option Shares
to be acquired by the Company, the closing date of such acquisition (which shall
not be more than thirty (30) days after the date of such notice), and the Fair
Market Value of such Option Shares.




12.

Adjustment of Option Shares. In the event of any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock split, stock
dividend, or other change affecting the corporate structure of the Company’s
Shares, the Board shall adjust the number and class of Shares which may be
delivered under the Plan, the number, class and price of Shares subject to
outstanding Awards, and the numerical limits of Sections 4.1, 6.1, and 7.1 of
the Plan in such a manner as the Board shall determine to be advisable or
appropriate to prevent the dilution or diminution of such Awards.




13.

Legend on Stock Certificates.  All stock certificates representing shares of
common stock issued to the Participant upon exercise of this Option shall have
affixed thereto a legend substantially in the following form, in addition to any
other legends required by the Company or applicable state law:




“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH STOCK IS
REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.  THE SHARES OF
STOCK REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO OTHER RESTRICTIONS
ENFORCED PURSUANT TO THE TERMS OF THE COMPANY’S 2010 EQUITY INCENTIVE PLAN.”








A-21







--------------------------------------------------------------------------------



14.

Employee Benefits. Participant agrees that the grant and vesting of the Option
and the receipt of shares of Common Stock upon exercise of the Option will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company.




15.

No Employment Contract.  Participant understands and agrees that this Agreement
is not an employment contract and nothing in this Agreement shall be deemed to
create in any way whatsoever any obligation on the Participant's part to
continue to work for the Company (or any subsidiary of the Company), or of the
Company (or any subsidiary of the Company) to continue to employ the
Participant, if applicable.




16.

Failure to Enforce Not a Waiver.  The failure of the Company to enforce at any
time any provision of this Option Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.




17.

Receipt and Incorporation of Plan.  By entering into this Option Agreement,
Participant acknowledges (i) that he or she has received and read a copy of the
Plan, (ii) that this Option Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Plan, as now or hereinafter in
effect, and (iii) that the Plan is hereby incorporated by reference and made a
part hereof, and the Option and this Option Agreement are subject to all terms
and conditions of the Plan, as the same may be amended from time to time in the
discretion of the Board.




18.

Governing Law. The terms of this Award Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed entirely within Nevada.




19.

Amendment. Subject to the terms and conditions of the Plan, the Board may
modify, extend or renew the Option, or accept the surrender of the Option to the
extent not theretofore exercised and authorize the granting of new Options in
substitution therefore, except that no such action shall diminish or impair the
rights under the Option without the consent of the Participant.




20.

Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Option Agreement
in good faith shall be made by the Board, and all such interpretations,
constructions and determinations shall be final and conclusive as to all
parties.




21.

Miscellaneous. This Option Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect hereto. If any provision of this Option Agreement, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, the remainder of this Option Agreement and the application of
such provision to other circumstances shall be interpreted so as best to
reasonably effect the intent of the parties hereto. All notices or other
communications which are required to be given or may be given to either party
pursuant to the terms of this Option Agreement shall be in writing and shall be
delivered personally or by registered or certified mail, postage prepaid, to the
address of the parties as set forth following the signature of such party.
Notice shall be deemed given on the date of delivery in the case of personal
delivery or on the delivery or refusal date as specified on the return receipt
in the case of registered or certified mail. Either party may change its address
for such communications by giving notice thereof to the other party in
conformity with this Section 21.

     





A-22







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company and
Participant, has executed this Option Agreement, effective as of the date of
grant.




VIEW SYSTEMS, INC.







By: _________________________________




Title:  _______________________________







The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Agreement and to all the terms and provisions of the Plan
herein incorporated by reference.







PARTICIPANT:







Signature: ____________________________







Print: _______________________________





A-23







--------------------------------------------------------------------------------

INCENTIVE STOCK OPTION EXERCISE NOTICE




The undersigned Participant and View Systems, Inc. (the “Company”) are parties
to an Incentive Stock Option Agreement (the “Option Agreement”).  The
Participant hereby notifies the Company that the Participant wishes to exercise
Options for the number of Shares(s) specified below as of the exercise date
indicated.  All Capitalized terms in this Certificate have the meanings given to
them in the View Systems, Inc., 2010 Equity Incentive Plan (the “Plan”) and the
Option Agreement.




Number of Option Shares with respect to which Options are Exercised:

 

 







Exercise Price per Share:

 

 







Aggregate Exercise Price:

 

 







Form of Payment:

 

 







Exercise Date:

 

 




The Participant represents and warrants to the Company that Shares acquired upon
exercise of the Options are being acquired for investment purposes.  The
Participant acknowledges that Shares acquired upon exercise of the Options have
not been registered under the Securities Act of 1933 (the “Act”) or any state
securities law and are “restricted securities” as defined in Rule 144
promulgated under the Act and that upon exercise of the Options, certificates
for Shares so acquired may bear restrictive legends limiting transferability.
 The Shares may not be transferred, sold, offered for sale or otherwise
distributed except (i) in conjunction with an effective registration statement
of the shares under the Act, or (ii) pursuant to an opinion of counsel
satisfactory to the Company that such transfer, sale, offer or distribution is
exempt from the registration provisions of the Act and applicable state
securities laws.  The Company has no obligation to register the Shares or to
include the Shares in any future registration statement.  The Shares are also
subject to certain transfer restrictions set forth in the Plan and Option
Agreement, which restrictions are hereby acknowledged by the Participant

_____________________________

_____________________________

Participant Signature

Date




___________________________

_____________________________

Print or Type Name

Participant Address




Accepted by View Systems, Inc.:







By:  




Title:  








A-24







--------------------------------------------------------------------------------

RESTRICTED STOCK AWARD AGREEMENT

OF

VIEW SYSTEMS, INC.

(A Nevada Corporation)




View Systems, Inc. (the “Company”), as of _____________ (the “Award Date”),
hereby awards to _______________________________ (the “Participant”),
_________________  Stock Awards (“SAs”), subject to the terms, definitions and
provisions of the View Systems, Inc. 2010 Equity Incentive Plan, as now or
hereinafter in effect (the "Plan"), which is incorporated herein by reference,
and pursuant to this Restricted Stock Award Agreement (the "Agreement"). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement. In the event of a conflict between the terms
of the Plan and this Agreement, the Plan shall prevail.




1.       Restricted Stock. The Board shall determine the number of Shares of
Restricted Stock to be granted to each Participant; provided, however, no
Participant shall receive more than 100,000 Shares of Restricted Stock during
any Fiscal Year.




2.

Vesting Schedule and Conversion of SAs. Subject to the terms of this Award
Agreement and the Plan and provided that Participant continues to serve as an
Employee or Consultant of the Company throughout the vesting periods set out
below, the SAs shall vest and be converted into an equivalent number of Shares
that will be distributed to the Participant as follows, provided that fractional
shares shall be rounded up to the nearest whole number or paid in cash at the
discretion of the Company:




(a)

Twenty-five percent (25%) of the SAs shall vest on first anniversary of the
Award Date; and the remaining SAs shall vest ratably, over the next 36-month
period.




(b)

The Merger or Change in Control provisions in Section 11 of the Plan shall, in
appropriate circumstances, modify the application of the vesting provisions
above.




3.

Termination of Participant’s Status.

In the event of termination of Participant’s status as an Employee or Consultant
of the Company, Participant’s rights under this Award Agreement in any unvested
SAs shall terminate.




4.

Conversion of SAs to Shares. Provided Participant has satisfied the requirements
of Section 5 below, on the vesting of any SAs, such vested SAs shall be
converted into an equivalent number of Shares that will be distributed to
Participant or, in the event of Participant’s death, to Participant’s legal
representative, as soon as practicable. An Participant’s rights with respect to
the SAs issued under this Award Agreement shall terminate at the time such SAs
are converted into Shares. The distribution to the Participant of Shares in
respect of the vested SAs shall be evidenced by a stock certificate, appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company, or other appropriate means as determined by the Company. In the event
ownership or issuance of Shares is not feasible due to applicable exchange
controls, securities regulations, tax laws or other provisions of applicable
law, as determined by the Company in its sole discretion, Participant shall
receive cash proceeds in an amount equal to the value of the Shares otherwise
distributable to Participant, net of the satisfaction of the requirements of
Section 5 below.




5.

Withholding of Taxes. Prior to the issuance of Common Shares upon vesting of SAs
or the receipt of an equivalent cash payment as provided in Section 4 above,
Participant shall pay, or make adequate arrangements satisfactory to the Company
to satisfy any withholding obligations of the Company. Except where applicable
legal or regulatory provisions prohibit, the standard process for the payment of
a Participant’s withholding obligations shall be for the Company to withhold in
Common Shares only to the amount of shares necessary to satisfy the minimum
withholding amount.




6.

Rights With Respect to Shares. Until the distribution to Participant of the
Shares in respect to the vested SAs is evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means, Participant shall have no
right to vote or receive dividends or any other rights as a shareholder with
respect to such Shares, notwithstanding the vesting of SAs. The Company shall
cause such distribution to Participant to occur promptly upon the vesting of
SAs.





A-25







--------------------------------------------------------------------------------




7.

Non-Transferability of SAs.  Participant’s right in the SAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution, prior to the distribution of the Shares
in respect of such SAs. SAs shall not be subject to execution, attachment or
other process.




8.

Additional Representations by Participant.




(a)

By accepting the Award of SAs evidenced by this Award Agreement, Participant
agrees not to sell any of the Shares received on account of vested SAs at a time
when applicable laws or Company policies prohibit a sale. This restriction shall
apply so long as Participant is an Employee or Consultant of the Company.




(b)

Participant understands and agrees that this Agreement is not an employment
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the Participant's part to continue to work for the
Company (or any subsidiary of the Company), or of the Company (or any subsidiary
of the Company) to continue to employ the Participant, if applicable.




9.

Plan Governs.  Notwithstanding anything in this Award Agreement to the contrary,
the terms of this Award Agreement shall be subject to the terms and conditions
of the Plan.




10.

Governing Law.  The terms of this Award Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed entirely within Nevada.




11.

Complete Award Agreement; Severability.  This Award Agreement and the Plan
constitute the entire agreement between Participant and the Company regarding
SAs. If one or more of the provisions of this Award Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award Agreement to be construed so as to
foster the intent of this Award Agreement and the Plan.




IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company and
Participant, has executed this Agreement, effective as of the Grant Date.




View Systems, Inc.




By:__________________________________________




Title:




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Plan herein
incorporated by reference.




PARTICIPANT:




Signature:_____________________________________







Print: _______________________________________








A-26







--------------------------------------------------------------------------------

PERFORMANCE AWARD AGREEMENT

OF

VIEW SYSTEMS, INC.

(A Nevada Corporation)




This Performance Award Agreement (the “Agreement”) is entered into between View
Systems, Inc., a Nevada corporation (the “Company”), and _______________ (the
“Participant”), as an employee of the Company or one of its subsidiaries,
effective as of the date of grant (the “Grant Date”) set forth in the attached
Performance Award Certificate (the “Certificate”), and subject to the terms,
definitions and provisions of the View Systems, Inc. 2010 Equity Incentive Plan,
as now or hereinafter in effect (the "Plan"), which is incorporated herein by
reference, and pursuant to this Performance Award Agreement (the "Agreement").
The Certificate is made a part of this Agreement.

 

1.

Performance Award. The Company hereby grants to you, effective as of the Grant
Date, a performance award (the “Performance Award”) representing the right to
receive the Award, as set forth in the attached Certificate and subject to the
terms and conditions set forth in this Agreement, the Certificate and the Plan.
The Performance Award, to the extent it becomes payable, shall be paid in the
form set forth in the Certificate. You will not be required to pay any purchase
price for the Performance Award.

 

2.

Performance Period and Performance Goals. The performance period (the
“Performance Period”) and performance goals for purposes of determining whether,
and the extent to which, the Performance Award will be paid shall be set forth
in the attached Certificate, which is made a part of this Agreement.

 

3.

Payment of Award. Subject to the provisions of Sections 4 and 5 of this
Agreement, the Performance Award shall be paid as soon as practicable after the
Administrator determines, in its discretion after the end of the Performance
Period, whether and to what extent the performance goals have been achieved in
accordance with the terms set forth in the Certificate. After the Performance
Award becomes payable pursuant to Section 3, 4 or 5 hereof, and following
payment of any applicable withholding taxes pursuant to Section 7 hereof, the
Company shall promptly cause the Award to be issued to you or your legal
representatives, beneficiaries or heirs, as the case may be.

 

4.

Forfeiture. Except as otherwise provided in a written agreement between you and
the Company or as provided in Section 5 of this Agreement, in the event of
termination of your employment with the Company during the Performance Period,
the Performance Award and your right to receive any Award shall be immediately
and irrevocably forfeited.




5.

Change in Control. Notwithstanding the provisions of Section 3 of this
Agreement, in the event of a Change in Control during the Performance Period,
you may be entitled to receive a payment of the Performance Award as set forth
in Certificate attached to this Agreement. Such payment shall be made depending
on whether the successor company assumes or substitutes for the Award. If the
successor company does not substitute for the Performance Award, the Participant
will fully vest in and have the right to exercise all of his or her outstanding
rights that would not otherwise be vested or exercisable; the Performance Award
would be deemed achieved at one hundred percent. If a payment is made pursuant
to this Section 5, no payment shall be made pursuant to Section 3 of this
Agreement.

 

6.

Restriction on Transfer. The Performance Award, and the right to receive the
Award, may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered, other than by will or the laws of descent
and distribution, and no attempt to transfer the Performance Award, and the
right to receive the Award, whether voluntary or involuntary, by operation of
law or otherwise, shall vest the transferee with any interest or right in or
with respect to the Performance Award or the Award. No transfer by will or the
applicable laws of descent and distribution of the Performance Award shall be
effective to bind the Company unless the Board shall have been furnished with
written notice of such transfer and a copy of the will or such other evidence as
the Board may deem acceptable to establish the validity of the transfer.

 

7.

Income Tax Matters. You acknowledge that you will consult with your personal tax
advisor regarding the income tax consequences of the grant of the Performance
Award, the receipt of the Award upon any payment of the Performance Award, the
subsequent disposition of any stock underlying the Award and any other matters
related to





A-27







--------------------------------------------------------------------------------

this Agreement. In order to comply with all applicable federal or state income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.

 

8.

Miscellaneous.

 

(a)

Participant understands and agrees that this Agreement is not an employment
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the Participant's part to continue to work for the
Company (or any subsidiary of the Company), or of the Company (or any subsidiary
of the Company) to continue to employ the Participant, if applicable.

 

(b)

You shall not have any rights of a stockholder by virtue of this Performance
Award.

 

(c)

The Company shall not be required to deliver any Award until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable are satisfied.

 

(d)

This Agreement, the Certificate and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof.




(e)

This Agreement is subject to the terms of the Plan. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement and in the attached Certificate. In the event of a conflict
between the terms of the Plan and this Agreement (or the Certificate), the Plan
shall prevail.

 

(e)

The terms of this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed entirely within Nevada.

 

(f)

The terms of this Agreement shall be binding upon you and upon your heirs,
executors, administrators, personal representatives, transferees, assignees and
successors in interest, and upon the Company and its successors and assignees.

 

(h)

THIS AGREEMENT IS ATTACHED TO AND MADE A PART OF A PERFORMANCE AWARD CERTIFICATE
AND SHALL HAVE NO FORCE OR EFFECT UNLESS SUCH PERFORMANCE AWARD CERTIFICATE IS
DULY EXECUTED AND DELIVERED BY THE COMPANY AND YOU.




IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company and
Participant, has executed this Agreement, effective as of the Grant Date.




View Systems, Inc.




By: __________________________________________




Title:  




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Plan herein
incorporated by reference.




PARTICIPANT:




Signature:_____________________________________




Print: ________________________________________








A-28







--------------------------------------------------------------------------------

PERFORMANCE AWARD CERTIFICATE

 

This certifies the Performance Award, as specified below, has been granted under
the View Systems, Inc. 2010 Equity Incentive Plan (the “Plan”), the terms and
conditions of which are incorporated by reference herein and made a part hereof.
In addition, the award shown in this Performance Award Certificate is
nontransferable and is subject to the terms and conditions set forth in the
attached Performance Award Agreement of which this Performance Award Certificate
is a part.

 

[Name and Address of the Participant]




You have been granted the following Award:




Grant Type of “Award”:

[Cash] [Stock]




Maximum Value of Award:

$




Grant Date:

(date)




Performance Period:

(date to date)




Performance Goals:







By the Company’s and your signature below, it is agreed that this Performance
Award is governed by the terms and conditions of the Performance Award
Agreement, a copy of which is attached and made a part of this document, and the
Plan.




VIEW SYSTEMS, INC.




By: __________________

Date: _____________


Title: ________________







PARTICIPANT




_____________________

Date: _____________

Signature




_____________________

Print Name





A-29







--------------------------------------------------------------------------------

NONQUALIFIED STOCK OPTION AGREEMENT

OF

VIEW SYSTEMS, INC.

(A Nevada Corporation)




This STOCK OPTION AGREEMENT is entered into as of ____________, 2010 (the “Grant
Date”), by and between View Systems, Inc., a Nevada corporation (the “Company”),
and ___________________ (the “Participant”).

The Company and Participant agree as follows:




1.

Grant of Option. Participant is hereby granted a Nonqualified Stock Option (“the
Option”), to purchase Common Stock of the Company pursuant to the VIEW SYSTEMS,
INC. 2010 Equity Incentive Plan (the “Plan”). The Option is not intended to
qualify as an Incentive Stock Option within the meaning of Section 422(d) of the
Internal Revenue Code. This Option and this Option Agreement are subject to and
shall be construed in accordance with the terms and conditions of the Plan, as
now or hereinafter in effect. Any terms which are used in this Option Agreement
without being defined and which are defined in the Plan shall have the meaning
specified in the Plan.




2.

Date of Grant. The date of the grant of the Option is the date set forth above,
the date of the action by the Board of Directors or its Committee which
administers the Plan (the “Board”) in granting the same.  




3.

 Number and Price of Shares. The Option entitles the Participant to purchase
_________ shares of the Company’s common stock, $0.001 par value per share (the
“Option Shares”), at a price of $______ per share (the “Option Price”). The
exercise price shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date.




4.

Exercise of Option.

(a)

Vesting.  25 percent (25%) of the Option Shares (rounded down to the nearest
whole number of shares) shall vest on the first anniversary of the Grant Date;
and the remaining Option Shares shall vest ratably (rounded down to the nearest
whole number of shares), as of the last day of each calendar month, over the
next 36-month period.




(b)

After an Option is granted, the Board may accelerate the exercisability of the
Option. If the Board provides that any Option is exercisable only in
installments, the Board may at any time waive such installment exercise
provisions, in whole or in part, based on such factors as the Board may
determine.




(c)

In all events, vesting under this Section shall cease upon termination of
Participant’s service with the Company for any reason.  Termination of Service
as defined in the Plan means (a) in the case of an Employee, a cessation of the
employee-employer relationship between an employee and the Company for any
reason, and (b) in the case of a Director or Consultant, a cessation of service
as a member of the Board for any reason; but excluding in all cases any such
cessation where there is a simultaneous reengagement of individual by the
Company.  




(d)

Time of Exercise.  The Participant may exercise the right to purchase vested
Option Shares at any time, in whole or in part, on or before the earlier of:




(i)

Twelve (12) months following the Participant’s Termination of Service due to
death or Disability; or

(ii)

Ninety (90) days following the Participant’s Termination of Service for a reason
other than death or Disability; or

(iii)

The tenth (10th) anniversary of the Grant Date.





A-30







--------------------------------------------------------------------------------




In the event the Participant fails to exercise his right to acquire vested
Option Shares within the foregoing timeframe, all rights of the Participant with
respect to such Option Shares shall terminate.




(e)

Change of Control.  Notwithstanding any provision in this Option Agreement or
the Plan to the contrary, a Change in Control shall not accelerate vesting with
respect to the Participant’s outstanding Option Shares.




5.

Notice of Exercise.  The Participant, or the person or persons having the right
to exercise the Option upon the death or Disability of the Participant, shall
exercise the Option by delivering to the Company written notice specifying the
number of Option Shares which the Participant elects to purchase, together with
either (i) cash, (ii) cancellation of any indebtedness owed by the Company to
the Participant, or (iii) any combination of the above, the sum of which equals
the total price to be paid upon the exercise of the Option, and the common stock
purchased shall thereupon be promptly delivered.  The Participant will not be
deemed to be a holder of any shares, pursuant to the exercise of the Option,
until the date of issuance to the Participant of a stock certificate, for such
shares, and until the shares are paid in full.




6.

Limited Transferability of Option. This Option may not be transferred, gifted,
bequeathed, pledged, assigned, or otherwise alienated or hypothecated,
voluntarily or involuntarily, except that the Board may permit a transfer, upon
the Participant’s death, to beneficiaries designated by the Participant as
provided in Sections 13.14 and 6.8.3 of the Plan. The Board may also permit a
limited transfer due to disability, or retirement as provided in Section 6.8.2
of the Plan.




7.

Forfeiture of Option and Option Proceeds. Notwithstanding anything to the
contrary in this Option Agreement, if the Participant incurs a Termination of
Service for Cause (as defined below), then the following events of “Forfeiture”
shall occur:




(a)

The Participant’s unexercised Options, irrespective of whether or not
exercisable or vested, shall immediately terminate; and




(b)

The Company, in its sole discretion, shall have the right to acquire from the
Participant all or any portion of the Option Shares previously issued to the
Participant for cash in an amount equal to Option Price paid by the Participant
with respect to such shares, without interest.  The Company may exercise its
right under this subparagraph by giving written notice thereof to the
Participant not more than one year after the event giving rise to such
Forfeiture, with such notice including the number of Option Shares to be
acquired by the Company, the closing date of such acquisition (which shall not
be more than thirty (30) days after the date of such notice), and the purchase
price of such Option Shares.




Termination of Service for “Cause” shall occur if the Board of Directors
reasonably and in good faith determines that the Participant (i) has committed a
significant act of dishonesty, deceit or breach of duty in the performance of
the Participant’s duties for the Company or a Subsidiary, including but not
limited to, fraud, dishonesty, embezzlement, failure of the Participant to
follow the directions of the Board of Directors or the officers and supervisors
of the Company, or any willful or negligent misconduct; (ii) is convicted of, or
files a guilty plea or plea of nolo contendere to any felony, misdemeanor
involving moral turpitude, or crime or offense involving dishonesty with respect
to the Company; or (iii) has failed to comply with the covenants contained in
the Plan or any other restrictive covenants that may apply with respect to the
Participant..




This Section 7 shall survive termination of this Option Agreement. The
Participant acknowledges and agrees that the restrictions contained in this
Section 7 are necessary for the protection of the business and goodwill of the
Company and are considered by the Participant to be reasonable for such purpose.
 The Participant agrees that any breach of this Section 7 will result in
substantial and irrevocable damage to the





A-31







--------------------------------------------------------------------------------

Company and therefore, in the event of any such breach, in addition to the
consequences set forth in the first paragraph of this Section 7 and such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.




8.

Notices.  Any notice required or permitted under this Option Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Participant or
the Company.




9.

Withholding of Taxes.  As a condition to the issuance of the Option Shares, the
Participant shall (a) remit to the Company at the time of any exercise of the
Option any taxes required to be withheld by the Company under federal, state or
local laws as a result of the exercise of the Option; or (b) instruct the
Company to withhold in accordance with applicable law from any compensation
payable to the Participant the taxes required to be held by the Company under
federal, state or local laws as a result of the exercise of the Option; or (c)
make other arrangements acceptable to the Board of Directors in its discretion.
The Company may in its sole and absolute discretion withhold a portion of the
Option Shares that otherwise would be issued to the Participant upon exercise of
the Option in order to satisfy tax withholding requirements, or it may in its
sole and absolute discretion permit Participant to tender Option Shares
previously acquired in order to satisfy such requirements.  The determination of
the amount of any such withholding and the satisfaction of this condition shall
be made by the Company in its sole discretion.




10.

Disposition of Option Shares.  As a condition of issuing the Option Shares
hereunder, the Participant agrees that unless otherwise determined by the
Administrator, a Participant may not sell, make any short sale of, grant any
option for the purchase of, or otherwise dispose of any Option Shares issued
pursuant to this Option Agreement other than by will or by the laws of descent
or distribution and may be exercised, during the lifetime of the Participant,
only by the Participant.




11.

Restrictions on Transfer.  In the event that the Participant incurs a
Termination of Service for any reason, the Company shall have the right to
acquire from the Participant all or a portion of such Option Shares for cash in
an amount equal to the Fair Market Value of the Option Shares by giving written
notice thereof to the Participant not more than 3 months after such termination
(or if later, one year after the last date that any outstanding Option awarded
under this Option Agreement may be exercised by the Participant following such
termination), such notice to include the number of Option Shares to be acquired
by the Company, the closing date of such acquisition (which shall not be more
than thirty (30) days after the date of such notice), and the Fair Market Value
of such Option Shares.




12.

Adjustment of Option Shares. In the event of any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock split, stock
dividend, or other change affecting the corporate structure of the Company’s
Shares, the Board shall adjust the number and class of Shares which may be
delivered under the Plan, the number, class and price of Shares subject to
outstanding Awards, and the numerical limits of Sections 4.1, 6.1, and 7.1 of
the Plan in such a manner as the Board shall determine to be advisable or
appropriate to prevent the dilution or diminution of such Awards.




13.

Legend on Stock Certificates.  All stock certificates representing shares of
common stock issued to the Participant upon exercise of this Option shall have
affixed thereto a legend substantially in the following form, in addition to any
other legends required by the Company or applicable state law:




“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH STOCK IS
REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL





A-32







--------------------------------------------------------------------------------

SATISFACTORY TO THE COMPANY IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED.  THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO OTHER RESTRICTIONS ENFORCED PURSUANT TO THE TERMS OF THE COMPANY’S
2010 EQUITY INCENTIVE PLAN.”




14.

Employee Benefits. Participant agrees that the grant and vesting of the Option
and the receipt of shares of Common Stock upon exercise of the Option will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company.




15.

No Employment Contract.  Participant understands and agrees that this Agreement
is not an employment contract and nothing in this Agreement shall be deemed to
create in any way whatsoever any obligation on the Participant's part to
continue to work for the Company (or any subsidiary of the Company), or of the
Company (or any subsidiary of the Company) to continue to employ the
Participant, if applicable.




16.

Failure to Enforce Not a Waiver.  The failure of the Company to enforce at any
time any provision of this Option Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.




17.

Receipt and Incorporation of Plan.  By entering into this Option Agreement,
Participant acknowledges (i) that he or she has received and read a copy of the
Plan, (ii) that this Option Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Plan, as now or hereinafter in
effect, and (iii) that the Plan is hereby incorporated by reference and made a
part hereof, and the Option and this Option Agreement are subject to all terms
and conditions of the Plan, as the same may be amended from time to time in the
discretion of the Board.




18.

Governing Law. The terms of this Award Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed entirely within Nevada.




19.

Amendment. Subject to the terms and conditions of the Plan, the Board may
modify, extend or renew the Option, or accept the surrender of the Option to the
extent not theretofore exercised and authorize the granting of new Options in
substitution therefore, except that no such action shall diminish or impair the
rights under the Option without the consent of the Participant.




20.

Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Option Agreement
in good faith shall be made by the Board, and all such interpretations,
constructions and determinations shall be final and conclusive as to all
parties.




21.

Miscellaneous. This Option Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect hereto. If any provision of this Option Agreement, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, the remainder of this Option Agreement and the application of
such provision to other circumstances shall be interpreted so as best to
reasonably effect the intent of the parties hereto. All notices or other
communications which are required to be given or may be given to either party
pursuant to the terms of this Option Agreement shall be in writing and shall be
delivered personally or by registered or certified mail, postage prepaid, to the
address of the parties as set forth following the signature of such party.
Notice shall be deemed given on the date of delivery in the case of personal
delivery or on the delivery or refusal date as specified on the return receipt
in the case of registered or certified mail. Either party may change its address
for such communications by giving notice thereof to the other party in
conformity with this Section 21.








A-33







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company and
Participant, has executed this Option Agreement, effective as of the date of
grant.




View Systems, Inc.




By: __________________________________________




Title:  




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Agreement and to all the terms and provisions of the Plan
herein incorporated by reference.




PARTICIPANT:




Signature: _____________________________________







Print: ________________________________________





A-34







--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION EXERCISE NOTICE




The undersigned Participant and View Systems, Inc. (the “Company”) are parties
to a Non-Qualified Stock Option Agreement (the “Option Agreement”).  The
Participant hereby notifies the Company that the Participant wishes to exercise
Options for the number of Shares(s) specified below as of the exercise date
indicated.  All Capitalized terms in this Certificate have the meanings given to
them in the View Systems, Inc., 2010 Equity Incentive Plan (the “Plan”) and the
Option Agreement.




Number of Option Shares with respect to which Options are Exercised:

 

 




Exercise Price per Share:

 

 




Aggregate Exercise Price:

 

 




Form of Payment:

 

 




Exercise Date:

 

 




The Participant represents and warrants to the Company that Shares acquired upon
exercise of the Options are being acquired for investment purposes.  The
Participant acknowledges that Shares acquired upon exercise of the Options have
not been registered under the Securities Act of 1933 (the “Act”) or any state
securities law and are “restricted securities” as defined in Rule 144
promulgated under the Act and that upon exercise of the Options, certificates
for Shares so acquired may bear restrictive legends limiting transferability.
 The Shares may not be transferred, sold, offered for sale or otherwise
distributed except (i) in conjunction with an effective registration statement
of the shares under the Act, or (ii) pursuant to an opinion of counsel
satisfactory to the Company that such transfer, sale, offer or distribution is
exempt from the registration provisions of the Act and applicable state
securities laws.  The Company has no obligation to register the Shares or to
include the Shares in any future registration statement.  The Shares are also
subject to certain transfer restrictions set forth in the Plan and Option
Agreement, which restrictions are hereby acknowledged by the Participant

_____________________________

_____________________________

Participant Signature

Date




___________________________

_____________________________

Print or Type Name

Participant Address




Accepted by View Systems, Inc.:







By:  




Title:  







 








A-35







--------------------------------------------------------------------------------

NON-DISCRETIONARY GRANT PROGRAM FOR DIRECTORS

OF

VIEW SYSTEMS, INC.
(A Nevada Corporation)




This NON-DISCRETIONARY GRANT PROGRAM FOR DIRECTORS is entered into as of
____________, 2010 (the “Grant Date”), by and between View Systems, Inc., a
Nevada corporation (the “Company”), and ___________________ (the “Participant”).

The Company and Participant agree as follows:  




1.

Grant of Option. Pursuant to you Option Grant Notice, Participant is hereby
granted a Non-Discretionary Stock Option (“the Option”) pursuant to the VIEW
SYSTEMS, INC. 2010 EQUITY INCENTIVE PLAN (the “Plan”) to purchase the number of
shares of Common Stock of the Company indicated on your Grant Notice.  This
Option and this Agreement are subject to and shall be construed in accordance
with the terms and conditions of the Plan, as now or hereinafter in effect. Any
terms which are used in this Agreement without being defined and which are
defined in the Plan shall have the meaning specified in the Plan.




2.

Date of Grant. The date of the grant of the Option is the date set forth above,
the date of the action by the Committee which administers the Plan (the
“Committee”) in granting the same.  




3.

 Number and Price of Shares.  The number of shares of Common Stock subject to
your option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time for Capitalization Adjustments.




4.

Exercise of Option.




(a) Vesting. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

(b) Method of Payment.  Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:

(c)  It is the Company’s sole discretion at the time your option is exercised
and provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.




(d)  It is the Company’s sole discretion at the time your option is exercised
and provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery to the Company
(either by actual delivery or attestation) of already-owned shares of Common
Stock either that you have held for the period required to avoid a charge to the
Company’s reported earnings (generally six (6) months) or that you did not
acquire, directly or indirectly from the Company, that are owned free and clear
of any liens, claims, encumbrances or security interests, and that are valued at
Fair Market Value on the date of exercise. “Delivery” for these purposes, in the
sole discretion of the Company at the time you exercise your option, shall
include delivery to the Company of your attestation of ownership of such shares
of Common Stock in a form approved by the Company. Notwithstanding the
foregoing, you may not exercise your option by tender to the Company of Common
Stock to the extent such tender would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.





A-36







--------------------------------------------------------------------------------




(e)  You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require. The exercise may be made
only on whole shares of Common Stock.  




(f)  By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.




(g)  Term.  You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires upon the earliest of the following:




                      (i) twelve (12) months after the termination of your
Continuous Service for any reason other than your Disability or death, provided
that if during any part of such twelve (12) month period your option is not
exercisable solely because of the condition set forth in Section 5, your option
shall not expire until the earlier of the Expiration Date or until it shall have
been exercisable for an aggregate period of twelve (12) months after the
termination of your Continuous Service;




                     (ii) twelve (12) months after the termination of your
Continuous Service due to your Disability;




                    (iii)

eighteen (18) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates;




                    (iv)

the Expiration Date indicated in your Grant Notice; or




                    (v)

the day before the tenth (10th) anniversary of the Date of Grant.




5.

Change in Control.




(a) In the event of (i) a Corporate Transaction, or (ii) any Exchange Act Person
becoming the Owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities, then your option shall (contingent upon
the effectiveness of such transaction) become fully vested and exercisable
immediately prior to the effectiveness of such transaction, and your option
shall terminate if not exercised at or prior to such time.




(b) Except as otherwise provided in a written agreement between you and the
Company, if any payment or benefit you would receive pursuant to a Change in
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless you elect in writing a different order (provided,





A-37







--------------------------------------------------------------------------------

however, that such election shall be subject to Company approval if made on or
after the effective date of the event that triggers the Payment): reduction of
cash payments; cancellation of accelerated vesting of Stock Awards; reduction of
employee benefits. In the event that acceleration of vesting of Stock Award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of your Stock Awards (i.e., earliest
granted Stock Award cancelled last) unless you elect in writing a different
order for cancellation.




(c) The accounting firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.




(d) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.




6.

Limited Transferability of Option. This Option may not be transferred, gifted,
bequeathed, pledged, assigned, or otherwise alienated or hypothecated,
voluntarily or involuntarily, except that the Board may permit a transfer, upon
the Participant’s death, to beneficiaries designated by the Participant as
provided in Sections 13.14 and 6.8.3 of the Plan. The Board may also permit a
limited transfer due to disability, or retirement as provided in Section 6.8.2
of the Plan.




7.

Securities Law Compliance.   Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.




8.

Option Not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.




9.

Withholding of Taxes.  As a condition to the issuance of the Option Shares, the
Participant shall (a) remit to the Company at the time of any exercise of the
Option any taxes required to be withheld by the Company under federal, state or
local laws as a result of the exercise of the Option; or (b) instruct the
Company to withhold in accordance with applicable law from any compensation
payable to the Participant the taxes required to be held by the Company under
federal, state or local laws as a result of the exercise of the Option; or (c)
make other arrangements acceptable to the Board in its discretion. The Company
may in its sole and absolute discretion withhold a portion of the Option Shares
that otherwise would be issued to the Participant upon exercise of the





A-38







--------------------------------------------------------------------------------

Option in order to satisfy tax withholding requirements, or it may in its sole
and absolute discretion permit Participant to tender Option Shares previously
acquired in order to satisfy such requirements.  The determination of the amount
of any such withholding and the satisfaction of this condition shall be made by
the Company in its sole discretion.




10.

Governing Law. This Option Agreement shall be construed and shall take effect in
accordance with the laws of the State of Nevada, without regard to the conflicts
of laws, rules of such State.




11.

Amendment. Subject to the terms and conditions of the Plan, the Board may
modify, extend or renew the Option, or accept the surrender of the Option to the
extent not theretofore exercised and authorize the granting of new Options in
substitution therefore, except that no such action shall diminish or impair the
rights under the Option without the consent of the Participant.




12.

Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Agreement in good
faith shall be made by the Board, and all such interpretations, constructions
and determinations shall be final and conclusive as to all parties.




13.

Miscellaneous. This Option Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect hereto. If any provision of this Option Agreement, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, the remainder of this Option Agreement and the application of
such provision to other circumstances shall be interpreted so as best to
reasonably effect the intent of the parties hereto. All notices or other
communications which are required to be given or may be given to either party
pursuant to the terms of this Option Agreement shall be in writing and shall be
delivered personally or by registered or certified mail, postage prepaid, to the
address of the parties as set forth following the signature of such party.
Notice shall be deemed given on the date of delivery in the case of personal
delivery or on the delivery or refusal date as specified on the return receipt
in the case of registered or certified mail. Either party may change its address
for such communications by giving notice thereof to the other party in
conformity with this Section 20.




IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company and
Participant, has executed this Option Agreement, effective as of the date of
grant.




VIEW SYSTEMS, INC.




By: __________________

Date: _____________


Title: ________________




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Agreement and to all the terms and provisions of the Plan
herein incorporated by reference.




PARTICIPANT




_____________________

 _________________

Signature

Date

_____________________

__________________

Print

Address





A-39







--------------------------------------------------------------------------------

NON-DISCRETIONARY GRANT PROGRAM FOR DIRECTORS




The undersigned Participant and View Systems, Inc. (the “Company”) are parties
to a Non-Discretionary Grant Program for Directors (the “Option Agreement”).
 The Participant hereby notifies the Company that the Participant wishes to
exercise Options for the number of Shares(s) specified below as of the exercise
date indicated.  All Capitalized terms in this Certificate have the meanings
given to them in the View Systems, Inc., 2010 Equity Incentive Plan (the “Plan”)
and the Option Agreement.

Number of Option Shares with respect to which Options are Exercised:

 

 







Exercise Price per Share:

 

 







Aggregate Exercise Price:

 

 







Form of Payment:

 

 







Exercise Date:

 

 




The Participant represents and warrants to the Company that Shares acquired upon
exercise of the Options are being acquired for investment purposes.  The
Participant acknowledges that Shares acquired upon exercise of the Options have
not been registered under the Securities Act of 1933 (the “Act”) or any state
securities law and are “restricted securities” as defined in Rule 144
promulgated under the Act and that upon exercise of the Options, certificates
for Shares so acquired may bear restrictive legends limiting transferability.
 The Shares may not be transferred, sold, offered for sale or otherwise
distributed except (i) in conjunction with an effective registration statement
of the shares under the Act, or (ii) pursuant to an opinion of counsel
satisfactory to the Company that such transfer, sale, offer or distribution is
exempt from the registration provisions of the Act and applicable state
securities laws.  The Company has no obligation to register the Shares or to
include the Shares in any future registration statement.  The Shares are also
subject to certain transfer restrictions set forth in the Plan and Option
Agreement, which restrictions are hereby acknowledged by the Participant

_____________________________

_____________________________

Participant Signature

Date




___________________________

_____________________________

Print or Type Name

Participant Address




Accepted by View Systems, Inc.:







By:  




Title:  





A-40





